Citation Nr: 9908556	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-32 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1963 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for squamous cell 
carcinoma of the cervical area secondary to Agent Orange 
exposure.  The veteran subsequently moved, and the Boise, 
Idaho RO now has jurisdiction.  


FINDING OF FACT

The veteran's squamous cell carcinoma is not related to any 
incident of his military service, including Agent Orange 
exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for squamous 
cell carcinoma of the cervical area secondary to Agent Orange 
exposure is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records indicated complaints of 
lumps on his throat in July 1966.  The veteran reported that 
he had this condition for two weeks and thought they were 
tumors.  The examiner indicated a diagnosis of asymptomatic 
cervical adenopathy.  The veteran's separation medical 
examination, dated in August 1967 indicated no abnormalities 
of the neck or throat.  

In August 1996, the veteran filed an initial claim for VA 
benefits for service connection for cancer caused by 
herbicide exposure in 1966 and 1967 while aboard the United 
States Ship (U.S.S.) Askari (ARL-30).  

Private treatment records, dated from October 1995 to 
November 1996, indicated that the veteran presented in late 
1995 with right-sided cervical adenopathy.  The veteran 
reported a year-and-a-half history of progressively enlarging 
right neck mass.  An initial assessment of right lateral neck 
lymphadenopathy of unknown origin was indicated, but biopsy 
later showed the mass to be squamous cell carcinoma.  A 
radical neck dissection was performed in August 1996, which 
found poorly differentiated squamous cell carcinoma with 37 
of 44 lymph nodes positive for metastatic disease.  The 
primary was indicated as a T1 tumor of the right tonsil.  The 
veteran was referred for post-operative radiotherapy to the 
neck and definitive radiotherapy to the oropharynx.  

In a statement, received in November 1996, the veteran stated 
that he suffered from tonsillar cancer as a result of 
extensive exposure to Agent Orange and Agent Purple during 
his third tour with the United States Navy in Vietnam from 
August 1966 to August 1967.  He stated that he served three 
tours as a shipboard welder in Southeast Asia, the last two 
of which were aboard the U.S.S. Askari, which was the support 
ship to the 9th Infantry Mobil Riverine Task Force #117 in 
the Mekong Delta.  He indicated that from August 1966 to 
August 1967 the ship sailed the Mekong, while both sides of 
the river were sprayed at least once a day.  The veteran 
reported that the mist seemed to stay in the air for hours.  
He further reported that he was issued Agent Purple as an 
insect repellant until it was withdrawn by order, as it was 
unsafe to use.  The veteran stated that he was diagnosed with 
cancer of the tonsils in July 1996, with extensive lymph node 
involvement and had radical surgery on his neck and radiation 
therapy.  

A VA Agent Orange examination was conducted in December 1996.  
The veteran reported a smoking history of one pack-per-day 
from 1961 to 1974.  He provided a history of exposure to 
Agent Orange and consuming food and drink possibly exposed to 
Agent Orange between 1963 and 1967.  The veteran indicated 
that he noticed a lump on the right side of his neck in 
November 1995.  A diagnosis of squamous cell carcinoma was 
indicated in August 1996, followed by a radical neck 
dissection of the right side with follow-up radiation 
therapy.  The examiner indicated an assessment of squamous 
cell carcinoma of the cervical area, status post radical neck 
surgery and radiation.  X-ray examination revealed no acute 
intrathoracic process.  

In his notice of disagreement, received in October 1997, the 
veteran pointed to his July 1966 treatment during service for 
a lump in the same area affected by his carcinoma, as the 
origin of his current condition.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1998).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1998).  

Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude an appellant 
from establishing service connection with proof of actual, 
direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 
(1995) (presumptive diseases due to radiation exposure).  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran was diagnosed with squamous 
cell carcinoma with metastasis to the lymph nodes in 1996, 
with a primary source of the right tonsil.  Squamous cell 
carcinoma is not one of the enumerated diseases for which 
service connection by presumption may be granted under 38 
C.F.R. § 3.309(e).  

This does not end the Board's inquiry, however.  The veteran 
may still establish service connection with proof of actual, 
direct causation.  See Combee supra.  The veteran has 
submitted evidence of a current disability.  In addition, the 
veteran's service medical records in July 1966 contain a 
complaint of lumps on the veteran's throat, which was 
diagnosed as asymptomatic cervical adenopathy.  However, the 
Board notes that the service medical records contain no 
further complaints, diagnoses or opinions regarding this 
condition and the veteran's separation medical examination 
indicated no abnormalities of the neck or throat.  Finally, 
there is no competent evidence of record establishing a nexus 
between the veteran's diagnosis in service of asymptomatic 
cervical adenopathy and diagnosis of squamous cell carcinoma 
30 years later.  Without such evidence the veteran's claim 
cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for squamous cell carcinoma 
is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 2 -


- 7 -


